Citation Nr: 0101645	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which denied entitlement to a TDIU rating.  A personal 
hearing was held before an RO hearing officer in February 
2000.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  The file shows there is a further VA duty to 
assist the veteran in developing the facts pertinent to the 
claim for a TDIU rating.  Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

At a February 2000 RO hearing the veteran testified that he 
filed a claim for disability benefits with the Social 
Security Administration (SSA) in January 2000.  There are no 
SSA records associated with the file.  The RO should obtain a 
copy of any SSA decision, as well as any medical records in 
the possession of the SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The RO should also make another attempt to obtain a 
comprehensive list of the veteran's employment since 1990.  
In this regard, the Board notes that by a statement dated in 
February 1999, the veteran reported that he had been working 
at odd jobs.  In July 1999, he reported that he worked at the 
Sumter County Courthouse as a tax collector from 1985 to 
1993, and at Carolina Services from May 1998 to the present, 
where he delivered mobile home parts.  By a statement dated 
in July 1999, an unidentified employer (presumably Carolina 
Services) indicated that the veteran was currently employed 
there on a full-time basis, and had worked there since May 
1998.  By a statement dated in October 1999, the veteran 
reported that he was laid off from his job in mid-September 
1999 as a result of his service-connected disability. 

In August 1999, the RO denied entitlement to a TDIU rating on 
the basis that the veteran was currently working.

At the February 2000 hearing, the veteran stated that he last 
worked in mid-September 1999, delivering and installing 
manufactured housing steps and decks.  He stated that he was 
unemployed from 1993 to 1998.  The Board notes that an August 
1998 VA mental health intake form shows that the veteran 
reported that he spent five years in prison and was currently 
on five years of probation.  The Board finds that the RO 
should send a VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
to Carolina Services, and request that the employer complete 
the form and indicate the reason for the termination of the 
veteran's employment.  The RO should also send a VA Form 21-
4192 to the Sumter County Courthouse, and request that such 
form be completed and returned.

The Board finds that the veteran should undergo a VA 
examination to evaluate the level of severity of his service-
connected disabilities.  The examiner should be asked to 
opine as to whether the veteran is able to work in any 
capacity, and as to the level of occupational impairment 
which is attributable to service-connected disabilities as 
distinguished from non-service-connected disabilities.  (In 
this regard, the Board notes that by a letter dated in 
October 2000, the veteran stated that he had a myocardial 
infarction in November 1999, which left him unable to work.)  
Any ongoing medical records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should obtain from the SSA a 
copy of any decision which awarded the 
veteran benefits, as well as any medical 
records in their possession. 

3.  The veteran should be asked to 
furnish an employment statement, to 
include all employment since 1999.

4.  Carolina Services, PO Box 6505, 5845 
Broad St., Sumpter, SC 29154 should be 
contacted and asked to furnish the date 
the veteran terminated employment and the 
reason for such termination.  In 
addition, the Sumter County Courthouse, 
114 Main St., Sumter, SC 29150 should be 
contacted as to when the veteran last 
worked as a deputy tax collector and the 
reason he left such employ.

5.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
disabilities since 1999.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records he may have in his possession.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

6.  The RO should schedule the veteran 
for a VA eye examination and an 
orthopedic examination to evaluate the 
severity of the veteran's service-
connected amputation of the right hand, 
and defective vision of the right eye.  
All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiners 
for review in conjunction with the 
examinations.  The examiners should 
indicate in the examination reports that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report.  The 
examiners should be asked to opine as to 
whether the veteran is able to work in 
any capacity, and as to the level of 
occupational impairment which is 
attributable to service-connected 
disabilities as distinguished from non-
service-connected disabilities.  In 
addition, the orthopedic examiner should 
note whether the veteran is able to wear 
a prosthesis.

7.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claim 
for entitlement to a TDIU rating.  If the 
claim is denied, the veteran and his 
representative should be issued an SSOC, 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


